United States Court of Appeals
                       For the First Circuit


No. 01-2541
    01-2603

        NEW COMM WIRELESS SERVICES, INC., D/B/A MOVISTAR,

                        Plaintiff, Appellee,

                                 v.

              SPRINTCOM, INC., AND SPRINT SPECTRUM LP,

                      Defendants, Appellants.
                        ____________________
               CENTENNIAL PUERTO RICO LICENSE CORP.,

                       Intervenor, Appellant.


                            ERRATA SHEET

     The opinion of this Court issued on April 5, 2002 is
corrected as follows:

     On page 17, line 17 — delete "fault and the defendant's
damage" and replace with "damage and the defendant's fault"